Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  The “n” before “a phrase difference” in line 8 should be removed. Also, the word “phrase” should be “phase”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 18 recites the subject matters “DC amplification module of Level 1 and above” and “AC amplification module of Level 1 and above” The specification fails to provide a clear explanation of these terms and the examiner could not find definitions of these terms.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horng (US20140128748A1).
Consider claim 1,  Horng  discloses a human presence detector for detecting motion of human body in a detection space, comprising (see Horng, fig. 2 discloses an apparatus for identifying human presence): a microwave generator configured to emit and transmit a detecting microwave in the detection space (see Horng, para 23 discloses the transmit antenna unit and oscillator configured to transmit radio frequency transmission signals); a microwave receiver configured to receive a corresponding echo of said detecting microwave (see Horng, para 23 discloses that the reflected radio frequency signals are received by the receive antenna unit); a frequency mixing wave detector, which is linked to said microwave generator and said microwave receiver and configured to perform a frequency mixing wave detection on said detecting microwave emitted and transmitted by said microwave generator and said corresponding echo of said detecting microwave received by said microwave receiver, so as to output a primary detecting signal which is a response signal of the motion detected in the detection space (see Horng, para 25 discloses an input port of the frequency-mixing unit 30 is electrically connected to or coupled to another differential signal output port of the oscillation unit 20. The frequency mixing unit 30 mixes the reflected detection signal from the transmit/receive antenna unit 10 and the output signal from the oscillation unit 20. The frequency-mixing unit 30 detects the bio-physiology signals by demodulating the reflected detection signals from the transmit/receive antenna unit 10 for the user under measurement into a baseband output signal (which is a Voltage signal). The baseband output signal rep resents a motion/vibration information); and a signal processor which is linked to said frequency mixing wave detector and configured to select and amplify said primary detecting signal outputted by said frequency mixing wave detector, so as to select a fluctuation signal at a predetermined frequency range in said primary detecting signal to amplify and to output a secondary detecting signal, thereby said response signal corresponding to the motion detected in the detection space at said predetermined frequency range is amplified for determination of a presence of human body in response to said detection of the motion of the detected human body at said predetermined frequency range in the detection space (see Horng, fig. 1B and para 28 disclose that the processing unit linked to the frequency mixing unit processes the baseband output signal from the frequency mixing unit, for example digital filtering, amplification and Fourier transformation. The processing unit performs Fourier transform to obtain the breath and heartbeat signals (i.e. secondary detection signal). Para 34 discloses that after Fourier transformation, the main frequency of the breath and the heartbeat are 0.284 Hz, and 1.222 Hz, respectively, i.e. breath/min and 73 heartbeat/min).
Claims 5 and 7 are rejected using the same rationale that was used in the rejection of claim 1.
Consider claim 2, Horng discloses the human presence detector, as recited in claim 1, wherein said predetermined frequency range is a frequency equal to or less than 3 Hz and said (see Horng para 34 discloses that after Fourier transformation, the main frequency of the breath and the heartbeat are 0.284 Hz, and 1.222 Hz, respectively. Para 28 discloses digital filtering and amplifying output signals from the frequency mixing unit).
Claim 6 is rejected using the same rationale that was used in the rejection of claim 2.
Consider claim 3, Horng discloses the human presence detector, as recited in claim 1, wherein said predetermined frequency range is a frequency equal to and less than 3 Hz and said microwave generator and said microwave receiver are configured together as a microwave sensor adapted to emit and transmit said detecting microwave and receive said corresponding echo of said detecting microwave (see Horng, para 34 discloses  that after Fourier transformation, the main frequency of the breath and the heartbeat are 0.284 Hz, and 1.222 Hz, respectively. Fig. 1B discloses oscillator, transmit/receive antenna unit configured as motion/vibration sensor to emit and transmit radio frequency signals and receive reflected radio frequency signals).
Consider claim 4, Horng discloses the human presence detector, as recited in claim 3, wherein said frequency mixing wave detector is integrated in said microwave sensor (see Horng, fig. 1B discloses frequency-mixing unit 30)  
Consider claim 8, Horng discloses the human presence detection method, as recited in claim 7, wherein said predetermined frequency range is a frequency equal to or less than 3 Hz, wherein (see Horng, para 28 discloses the processing unit 40 processes the baseband output signal from the frequency mixing unit 30 (digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information (time domain waveforms and frequency domain signals of the breath and heartbeat of the user under measurement).  Para 34 discloses that after Fourier transformation, the main frequency of the breath and the heartbeat are 0.284 Hz, and 1.222 Hz, respectively).
Consider claim 9, Horng discloses the human presence detection method, as recited in claim 8, further comprising a step of: (e) monitoring and detecting said fluctuation signal of said secondary detecting signal and determining a presence of a human body in said detection space when said secondary detecting signal has said fluctuation signal at said predetermined frequency range (see Horng, para 28 discloses processing unit performs Fourier transform to frequency domain signals of breath and heartbeat of user under measurement (i.e. the secondary detection signals are being monitored and detected). Para 7 discloses that a frequency shift indicates that there is a moving target in the environment).
Consider claim 10, Horng discloses the human presence detection method, as recited in claim 9, further comprising a step of: (f) identifying and separating said secondary detecting signal in order to obtain a breathing and/or heartbeat signal of said human body detected in said detection space (see Horng, para 28 discloses determine an operation frequency of the oscillation unit 20. The processing unit 40 processes the baseband output signal from the frequency mixing unit 30 (digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information (domain waveforms and frequency domain signals of the breath and heartbeat of the user under measurement)). 
Consider claim 11, Horng discloses the human presence detection method, as recited in claim 10, wherein the step (f) further comprises the steps of: identifying and separating said fluctuation signal having a frequency less than 1 Hz in said secondary detecting signal, wherein said fluctuation signal in said secondary detecting signal at said frequency less than 1 Hz is directed as breathing frequency signal of said human body detected in said detection space; and identifying and separating said fluctuation signal at having a frequency greater than 1 Hz and less than 3 Hz in said from the secondary detecting signal, wherein the said fluctuation signal in said secondary detecting signal at said frequency greater than 1 Hz and less than 3 Hz is directed as heartbeat frequency signal of said human body detected in said detection space (see Horng, para 28 discloses determine an operation frequency of the oscillation unit 20. The processing unit 40 processes the baseband output signal from the frequency mixing unit 30 (digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information (domain waveforms and frequency domain signals of the breath and heartbeat of the user under measurement). Para 34 discloses, the main frequency of the breath and the heartbeat are 0.284 Hz, and 1.222 Hz, respectively).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horng (US20140128748A1) in view of McMahon (US20180120420A1).
Consider claim 12, Horng discloses a human presence detector for detecting motion of human body in a detection space, comprising: a microwave sensor, which emits and transmits a detecting microwave in a detection space, and a signal processor, which is configured to analyze a reflected detecting microwave from a human body in the detection space with said detecting microwave emitted and transmitted from said microwave sensor that is reflected by said human body towards said signal processor (see Horng, fig. 2 discloses an apparatus for identifying human presence, para 23 discloses the antenna unit configured to transmit/receive radio frequency transmission signals. Para 28 discloses the processing unit performs Fourier transform to obtain the breath and heartbeat signals (i.e. secondary detection signal).
Horng fails to disclose obtaining  a detection result of whether there is a presence of human body according to a phase difference between said detecting microwave and said reflected detecting microwave detection result.
(see McMahon, para 75 discloses movement information corresponding to the targets movements, may be determined based on the phase difference between the transmitted RF signal and the received RF signal).
It would have been obvious at the time of the effective filing date of the application to modify Horng to incorporate the teachings of McMahon to include the limitation above.  The motivation would have been to accurately detect the presence of human
Consider claim 13, Horng discloses the human presence detector, as recited in claim 12, wherein said microwave sensor comprises at least one microwave generator, at least one microwave receiver and a frequency mixing wave detector, wherein said at least one microwave generator is configured to emitted and transmit said detecting microwave in the detection space, wherein said at least one microwave receiver is configured to receive said reflected detecting microwave, that is a corresponding echo of said detecting microwave, wherein said frequency mixing wave detector, linked to said at least one microwave generator and said at least one microwave receiver, is configured to perform a frequency mixing wave detection on said detecting microwave transmitted by said at least one microwave generator and said reflected detecting microwave of said detecting microwave received by said at least one microwave receiver to output said detection result (see Horng, fig. 1B discloses oscillator, transmit antenna unit, receive antenna unit and a frequency mixing unit. para 23 discloses the transmit antenna unit and oscillator configured to transmit radio frequency transmission signals, the reflected radio frequency signals are received by the receive antenna unit and the frequency mixing unit 30 mixes the reflected detection signal from the transmit/receive antenna unit 10 and the output signal from the oscillation unit 20)
Consider claim 14, Horng fails to specifically disclose human presence detector, as recited in claim 12, wherein said microwave sensor further comprises a power-supply module acquiring at least one external power source for said at least one microwave generator and said at least one microwave receiver and a detection module receiving said reflected detecting microwave as detecting data. 
Given that the reference has a processing unit, it is well known that the system will require power supply module to function.
It would have been obvious at the time of the effective filing date of the application to modify Horng to include the limitation above.  The motivation would have been for proper functioning of the detection system.
Consider claim 15, Horng fails to specifically disclose the human presence detector, as recited in claim 14, wherein said signal processor further comprises a central control unit and a signal processing module, wherein said signal processing module receiving and processing said detecting data from said detection module to said detection result to be determinable, wherein said central control unit is preset with programs for obtaining said detection result and processing said detecting data.
It is well known that a central control unit and a signal processing module would typically be found in the processing unit.

Consider claim 16, Horng discloses the human presence detector, as recited in claim 15, wherein said detection module is a microwave-doppler detection module (see Horng, para 7 discloses a microwave motion sensor detects a frequency shift between a transmission signal and a receiving signal based on Doppler theory). 
Consider claim 17, Horng discloses the human presence detector, as recited in claim 15, wherein said signal processor comprises at least one signal amplifying unit and at least one wave filter  (see Horng, para 28 discloses the processing unit 40 processes the baseband output signal from the frequency mixing unit 30 (digital filtering, amplification, Fourier transformation and so on to obtain the motion/vibration information)).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Horng (US20140128748A1) and McMahon (US20180120420A1) in further view of Murakami (US6281599).
Consider claim 18,  Horng and McMahon fail to specifically disclose the human presence detector, as recited in claim 17, wherein said signal amplifying unit is selected from a group consisting of DC amplification module of Level 1 and above, and AC amplification module of Level 1 and above.
However, Murakami discloses disclose the human presence detector, as recited in claim 17, wherein said signal amplifying unit is selected from a group consisting of DC amplification (see Murakami, fig. 2b discloses DC amplifying circuit 2d and AC amplifying circuit 2b).
It would have been obvious at the time of the effective filing date of the application to modify Horng and McMahon to incorporate the teachings of Murakami to include the limitation above. The motivation would have been to amplify both the AC and DC components of the detection voltage thereby providing accurate detection.
Claims 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Horng (US20140128748A1) and McMahon (US20180120420A1) in further view of Kanegae (US20190076084A1).
Consider claim 19, Horng discloses the human presence detector, as recited in claim 17, wherein said wave filter is selected from a digital filter (see Horng, para 28 discloses the processing unit 40 that carries out digital filtering).
Horng and McMahon fail to specifically disclose the human presence detector, as recited in claim 17, wherein said wave 5filter is selected from a group consisting of analog filter and digital filter.
However, Kanegae discloses the disclose the human presence detector, as recited in claim 17, wherein said wave 5filter is selected from a group consisting of analog filter and digital filter (see Kanegae, para 9 discloses the absence detection device acquires body vibration signals , using one piezoelectric sensor , and obtains 4 types of signals , including breathing , heartbeat , snore , and body movement by separating the body vibration signals with a frequency filter. The frequency filter is comprised of either one or both of analog filters and digital filters in which body vibration signals are converted into digital signals with an A / D converter , and the resultant data in a numerical form are filtered by processing with a central processing unit).
It would have been obvious at the time of the effective filing date of the application to modify Horng and McMahon to incorporate the teachings of Kanegae to include the limitation above. The motivation would have been to provide precise breathing and heartbeat information.
Consider claim 20, Horng and McMahon fail to specifically disclose the human presence detector, as recited in claim 19, wherein the analog filter is selected from a group consisting of low pass filter, high pass filter, band pass filter, band stop filter, dielectric filter, active filter, and passive filter.
However, Kanegae discloses the human presence detector, as recited in claim 19, wherein the analog filter is selected from a group consisting of low pass filter, high pass filter, band pass filter, band stop filter, dielectric filter, active filter, and passive filter (see Kanegae, para 9 discloses the absence detection device acquires body vibration signals , using one piezoelectric sensor , and obtains 4 types of signals , including breathing , heartbeat , snore , and body movement by separating the body vibration signals with a frequency filter . It is disclosed that the frequency filter is comprised of either one or both of analog filters such as low - pass filter ( LPF ) and high - pass filter ( HPF ) consisting of condenser and resistance and operational amplifiers and digital filters).
It would have been obvious at the time of the effective filing date of the application to modify Horng and McMahon to incorporate the teachings of Kanegae to include the limitation above. The motivation would have been to provide precise breathing and heartbeat information.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Horng (US20140128748A1), McMahon (US20180120420A1) and Kanegae (US20190076084A1) in further view of Saunamaki (US20180184932A1).
Consider claim 21, Horng, McMahon & Kanegae fail to specifically disclose the human presence detector, as recited in claim 19, wherein said digital filter is selected from a hardware group consisting of MCU, DSP and ARM to support running corresponding algorithm which is selected from a group consisting of Fourier transform (FFT/DFT) transform, Butterworth filter, and Kalman filter.
However, Saunamaki discloses the human presence detector, as recited in claim 19, wherein said digital filter is selected from a hardware group consisting of MCU, DSP and ARM to support running corresponding algorithm which is selected from a group consisting of Fourier transform (FFT/DFT) transform, Butterworth filter, and Kalman filter (see Saunamaki, para 32 discloses the mitigation action executed by the CPU may include selecting 626 a software filter algorithm to remove or otherwise mitigate noise . Note this can be accomplished , for example , by the CPU directing the DSP which digital filter to use . DSP algorithms or filters reduce signal noise by removing unwanted frequency components of the digitized signal . Example DSP filters include infinite impulse response (IIR) filters , finite impulse response (FIR) filters , convolvers , and Faster Fourier transforms ( FFT). Fig. 2 also discloses MCU).
It would have been obvious at the time of the effective filing date of the application to modify Horng, McMahon & Kanegae to incorporate the teachings of Saunamaki to include the limitation above. The motivation would have been to effectively mitigate noises thereby providing a precise detection system.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Horng (US20140128748A1) and McMahon (US20180120420A1) in further view of Mase (US20140058255A1).
Consider claim 22, Horng and McMahon fail to specifically disclose the human presence detector, as recited in claim 15, wherein said central control unit comprises a signal sampling module, a digital filtering module, a program center, and at least one inputting and outputting interface, wherein different program instructions corresponding to different requirements are stored in said program center, wherein said signal sampling module and said digital filtering module are configured to process said detecting data so as to obtain said detection result, wherein comparison basis is preset in said program center, and said inputting and outputting interface is configured to execute said detection result.  
However, Mase discloses the human presence detector, as recited in claim 15, wherein said central control unit comprises a signal sampling module, a digital filtering module, a program center, and at least one inputting and outputting interface, wherein different program instructions corresponding to different requirements are stored in said program center, wherein said signal sampling module and said digital filtering module are configured to process said detecting data so as to obtain said detection result, wherein comparison basis is preset in said program center, and said inputting and outputting interface is configured to execute said detection result (see Mase, fig. 3 discloses a processing unit and a crosschecking that compares the detecting data to recorded data in the recording unit to obtain detecting results).




















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648